                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


 IN RE: HILL’S PET NUTRITION, INC.
 DOG FOOD PRODUCTS LIABILITY                          MDL No. 2887
 LITIGATION
                                                      Case No. 2:19-md-02887-JAR-TJJ
 This Document Relates to All Cases,
 Except:

 Diana Anja Eichorn-Burkhard v. Hill’s
 Pet Nutrition, Inc. et al., Case No. 19-CV-
 02672- JAR-TJJ;

 and

 Bone, et al. v. Hill’s Pet Nutrition, Inc., et
 al., Case No. 19-CV-02284-JAR-TJJ (cat
 and dry dog food-related claims only.
 This complaint DOES apply to all wet
 dog food-related claims in the Bone
 complaint).


       PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND NOTICE END DATE

       On February 3, 2021, the Court entered the Order Preliminary Approving Settlement

Pursuant to Fed. F. Civ. P. 23(e)(1) and Permitting Notice to the Settlement Class. ECF No. 105.

As part of that Order, the Court authorized the Parties, working in conjunction with Heffler Claims

Group (now known as Kroll Settlement Administration) (“Kroll”), the Court-appointed Settlement

Administrator, to begin the Notice Program by March 8, 2021, which was expected to end on May

6, 2021.

       Throughout the notice period, the Parties have worked closely with Kroll’s Jeanne C.

Finegan, who designed the Notice Program for this settlement. The Parties have completed all

elements of the Notice Plan contained in the Court’s Order. On the recommendation of Ms.

Finegan, the Parties seek permission only to continue the online, digital elements of the Notice



                                                  1
Plan past the original May 6, 2021 end date, including the additional digital components attached

as Exhibit 1. These digital elements are similar to the notices previously approved by the Court.

       Co-Lead Counsel for Plaintiffs have provided a copy of the motion and Exhibit 1 to

Defendants and Defendants are unopposed to this motion.

       Plaintiffs respectfully request that the Court grant this Motion and allow the digital

elements of the Notice Plan, including the use of the components attached as Exhibit 1, to extend,

at the Parties’ discretion, up to June 28, 2021.




                                                   2
Date: May 21, 2021

Respectfully submitted,

STUEVE SIEGEL HANSON LLP

By: Rachel E. Schwartz
Rachel E. Schwartz, KS Bar # 21782                  MASON LIETZ & KLINGER LLP
schwartz@stuevesiegel.com                           Gary E. Mason
460 Nichols Road, Suite 200                         gmason@masonllp.com
Kansas City, Missouri 64112                         5101 Wisconsin Avenue Northwest, Suite 305
Telephone: (816) 714-7125                           Washington, District of Columbia 20016
Facsimile: (816) 714-7101                           Telephone: (202) 429-2290
                                                    Facsimile: (202) 429-2294
Plaintiffs’ Co-Lead, Liaison, and Interim
Class Counsel                                       Plaintiffs’ Co-Lead and Interim Class Counsel

KAMBERLAW LLC                                       REESE LLP
Scott A. Kamber                                     Michael Robert Reese
skamber@kamberlaw.com                               mreese@reesellp.com
201 Milwaukee Street, Suite 200                     100 West 93rd Street, 16th floor
Denver, Colorado 80206                              New York, New York 10025
Telephone: (303) 222-9008                           Telephone: (212) 643-0500
Facsimile: (212) 202-6364                           Facsimile: (212) 253-4272

Plaintiffs’ Co-Lead and Interim Class Counsel       Plaintiffs’ Co-Lead and Interim Class Counsel




                                                3
